DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on May 01, 2022 has been entered.
- Claims 1, 3-10 and 12-18 are pending.
- Claims 1, 3-10 and 12-18  are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “determining a plurality of sets of quantized coefficients further comprises: receiving a beam; generating a set of coefficients by transforming a set of beam weights from a frequency domain to a time domain, where the beam weights correspond to the received beam; and quantizing the generated set of coefficients to determine the plurality of sets of quantized coefficients (Claims 1 and 10 ).“ The closest prior art found is as follows:
Hindy et al. (Pub. No. US 2020/0358495 A1)- Each restricted beam can be constrained by a maximum gain. A set of beams including one or more restricted beams can be selected based on received reference signals. A set of precoder coefficients, each forming a beam gain, can be determined for each selected beam. A function of the set of precoder coefficients can satisfy the maximum gain constraint. The function can be proportional to an average of amplitudes of members of a subset of the set of precoder coefficients or a square root of an average of squared values of amplitudes of members of the subset. A CSI report including at least an indicator of the set of selected beams, an indicator of the set of precoding coefficients, and coefficients of the selected beams can be transmitted.
Li et al. (Pub. No. US 2022/0029685 A1)- A User Equipment (UE) determines a constraint on a total number of transfer domain coefficients to be reported for compressed Channel State Information (CSI) feedback by the UE for a plurality of beams identified for the feedback, wherein each transfer domain coefficient is associated with amplitude information and phase information. The UE selects from a transfer domain coefficient compression matrix, based on the constraint, a set of one or more transfer domain coefficients to report for each of the beams. The UE reports information indicating a number of selected transfer domain coefficients in the set of transfer domain coefficients for each beam and a location of each transfer domain coefficient within the transfer domain coefficient compression matrix and reports at least the amplitude and phase information for the selected coefficients.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," determining a plurality of sets of quantized coefficients further comprises: receiving a beam; generating a set of coefficients by transforming a set of beam weights from a frequency domain to a time domain, where the beam weights correspond to the received beam; and quantizing the generated set of coefficients to determine the plurality of sets of quantized coefficients “(claims 1 and 10) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472